UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7512 Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Worldwide Growth Fund July 31, 2015 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Durables & Apparel7.9% Christian Dior 230,000 47,677,752 Hermes International 13,801 5,372,377 Consumer Services1.4% McDonald's 93,950 Diversified Financials5.2% BlackRock 32,500 10,930,400 Eurazeo 95,006 6,173,815 JPMorgan Chase & Co. 105,100 7,202,503 State Street 50,000 3,828,000 Visa, Cl. A 91,800 6,916,212 Energy10.4% Canadian Natural Resources 130,000 3,169,400 Chevron 258,800 22,898,624 ConocoPhillips 25,000 1,258,500 Exxon Mobil 348,808 27,629,082 Imperial Oil 160,000 a 5,923,200 Statoil, ADR 157,468 a 2,662,784 Total, ADR 122,400 a 6,033,096 Food & Staples Retailing2.6% Walgreens Boots Alliance 181,000 Food, Beverage & Tobacco25.4% Altria Group 262,500 14,274,750 Anheuser-Busch InBev 25,000 2,974,883 British American Tobacco, ADR 80,000 9,520,000 Coca-Cola 554,900 22,795,292 Danone, ADR 682,000 a 9,288,840 Diageo, ADR 164,500 18,474,995 Nestle, ADR 385,500 29,143,800 PepsiCo 106,175 10,229,961 Philip Morris International 537,000 45,929,610 SABMiller 150,000 7,881,237 Health Care Equipment & Services1.4% Abbott Laboratories 190,300 Household & Personal Products7.6% L'Oreal, ADR 910,000 33,943,000 Procter & Gamble 219,000 16,797,300 Insurance1.5% ACE 65,000 7,070,050 Zurich Insurance Group 10,100 b 3,076,094 Materials3.3% Air Liquide, ADR 857,043 Media3.8% Comcast, Cl. A 144,000 8,987,040 Twenty-First Century Fox, Cl. A 341,400 11,774,886 Walt Disney 40,000 4,800,000 Pharmaceuticals, Biotech & Life Sciences13.7% AbbVie 190,300 13,322,903 Celgene 5,000 b 656,250 Gilead Sciences 53,000 6,246,580 Johnson & Johnson 88,225 8,841,027 Novartis, ADR 65,600 a 6,806,000 Novo Nordisk, ADR 275,000 16,214,000 Roche Holding, ADR 1,110,000 40,082,100 Retailing.4% LVMH Moet Hennessy Louis Vuitton 15,775 Semiconductors & Semiconductor Equipment2.6% ASML Holding 74,000 a 7,338,580 Texas Instruments 200,000 9,996,000 Software & Services3.6% Facebook, Cl. A 85,000 b 7,990,850 International Business Machines 74,000 11,987,260 Oracle 100,000 3,994,000 Technology Hardware & Equipment6.3% Apple 316,400 38,379,320 QUALCOMM 65,000 4,185,350 Transportation2.6% Canadian Pacific Railway 80,000 12,868,000 Union Pacific 45,000 4,391,550 Total Common Stocks (cost $278,855,870) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,988,668) 1,988,668 c Investment of Cash Collateral for Securities Loaned2.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,059,104) 18,059,104 c Total Investments (cost $298,903,642) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At July 31, 2015, the value of the fund's securities on loan was $17,630,743 and the value of the collateral held by the fund was $18,059,104. b Non-income producing security. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $390,882,895 of which $395,979,142 related to appreciated investment securities and $5,096,247 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 25.4 Pharmaceuticals, Biotech & Life Sciences 13.7 Energy 10.4 Consumer Durables & Apparel 7.9 Household & Personal Products 7.6 Technology Hardware & Equipment 6.3 Diversified Financials 5.2 Media 3.8 Software & Services 3.6 Materials 3.3 Money Market Investments 3.0 Food & Staples Retailing 2.6 Semiconductors & Semiconductor Equipment 2.6 Transportation 2.6 Insurance 1.5 Consumer Services 1.4 Health Care Equipment & Services 1.4 Retailing .4 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 369,831,484 - - Equity Securities - Foreign Common Stocks+ 299,907,281 - - Mutual Funds 20,047,772 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Worldwide Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 By: /s/ James Windels James Windels Treasurer Date: September 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
